Citation Nr: 9927998	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-49 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to August 
1966.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case was referred to 
the Board for resolution.  In September 1997, the Board 
remanded the case back to the RO for additional development.  
The requested development having been completed, the case has 
been referred back to the Board for additional review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO. 

2.  The veteran was struck on the right side of his face, 
near the right eye, by a bottle in June 1966, during his 
active service.  

3.  The veteran's residuals from the injury to the right side 
of his face are objectively shown to consist of a small scar 
on the lateral right orbital area with some tenderness on 
deep palpation.  

4.  The veteran's residuals from the injury to the right side 
of his face are not objectively shown to involve headaches, 
blurred vision, or impaired vision.  


CONCLUSIONS OF LAW

1.  A small scar over the lateral right orbital area was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  

2.  Residuals of a right eye injury to include headaches, 
blurred vision, and impaired vision were not incurred in 
service.  38 U.S.C.A. § 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991).  

The veteran currently maintains that he was struck on the 
right side of his face near the area of the right eye by a 
bottle, and has suffered from problems including intermittent 
blurred vision, headaches, and other symptoms.  His service 
medical records show that in June 1966, the veteran sought 
medical treatment for right eye pain after having purportedly 
been involved in a fight the night before.  He stated that he 
was knocked down and when he hit the floor, a bottle broke by 
his head.  At the time of treatment, the veteran specifically 
complained of sharp pain in his right eye.  On examination, 
he reported that he was struck on the lateral aspect of the 
right orbit, and complained of pain on eye movement.  On 
examination, mild swelling was noted on the lateral aspect of 
the lower lid with serosanguineous discharge.  The pupils 
were equally reactive to light and accommodation.  
Extraocular movement was intact.  The fundus was benign.  
There was no evidence of a foreign body or damage to the 
conjunctiva or cornea at that time.  There was a small 
laceration, characterized as superficial, on the lateral 
aspect of the lower eyelid with serosanguineous discharge.  
The diagnosis was small laceration and contusion on the 
lateral aspect of the right orbit and lower eyelid.  The 
veteran's treatment consisted of wearing an eyepatch for 24 
hours and treatment with antibacterial ointment.  The report 
of the veteran's service separation physical examination does 
not note any problems with the veteran's right eye, and 
indicates that his vision was 20/20, bilaterally.  

The veteran reported that he had not received treatment for 
any eye problems following his discharge from service.  He 
underwent a VA rating examination in April 1994, and 
complained of headaches and related problems with his right 
eye.  To the extent legibility permits, the examiner appears 
to have concluded with diagnoses of atypical headaches, R/O 
structural lesion, unlikely terminal neuralgia, myasthenia 
gravis, and included the notation "hyperesthesia?" in the 
examination report.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in September 1994.  He testified that while 
serving on a Navy destroyer in 1966, he was struck in the 
right eye by a bottle thrown by someone on board an adjacent 
ship.  According to the veteran, he had been carried 
unconscious to the ship's dispensary, and later to a base 
hospital where his eye was cleaned out and he was given a 
patch to wear.  Following his initial treatment, the veteran 
indicated that he found slivers of glass imbedded in the 
cotton used to clean his right eye.  He stated that he 
continued to experience pain and blurred vision in his right 
eye, but was unable to seek treatment because shortly after 
having been initially treated at the base hospital his ship 
put to sea.  The veteran testified that following his 
discharge from service, he continued to experience severe 
headaches on the right side of his head, and was unable to 
bend over during these episodes.  He also indicated that he 
experienced periodic blurred vision and pain in the area 
where he had been struck by the bottle in service.  

The Board remanded the case to the RO for additional 
development in September 1997.  Specifically, the RO was 
requested to schedule the veteran for an additional rating 
examination to evaluate his claimed right eye disorder, and 
to clarify the diagnoses rendered in the April 1994 
examination.  Pursuant to the Board's Remand, the veteran 
underwent a rating examination in October 1997.  The report 
of that examination indicates the veteran's history of having 
been struck in the right eye by the bottle in service.  The 
veteran complained of intermittent blurry vision, but no 
ophthalmic pathology was seen, and no corneal abrasions or 
ophthalmic disorders secondary to his in-service injury were 
found.  The examiner concluded with diagnoses of mixed-type 
headaches, migraine and tension, without neuralgia.  

The veteran underwent an additional rating examination in 
April 1999, and was noted to experience photophobia and 
phonophobia.  On examination, there was no evidence of 
opthmalogical findings to explain the symptoms of photophobia 
and phonophobia, and no evidence of a previous eye injury.  A 
very tiny scar over the lateral right orbital area with some 
tenderness to deep palpation was noted.  However, there was 
no evidence of edema or swelling found.  A neurological 
examination was normal.  The veteran's vision in his right 
was shown to be 20/80 uncorrected and 20/30 corrected.  The 
examiner offered his opinion that it was not at least as 
likely as not that the veteran's diagnosed headaches were 
related to his in-service injury.  

The Board notes that the evidence of record, as set forth 
above, clearly indicates that the veteran sustained an injury 
to his face in the area of his right eye when he was struck 
by a bottle in service in June 1966.  The Board further notes 
that the veteran has claimed that he has experienced a wide 
variety of symptoms associated with this injury, including 
severe, debilitating headaches, blurred vision, and other eye 
problems.  However, the Board finds that the only 
symptomatology objectively shown by the medical evidence 
presented to have likely resulted from that in-service injury 
consists of what was characterized as the "tiny scar over 
the lateral right orbital area with some tenderness to deep 
palpation."  No other symptomatology including blurred 
vision, impaired vision, or headaches were found to be 
attributable to that injury.  

The Board acknowledges that the veteran has testified that he 
has experienced pain and intermittent blurred vision in his 
right eye since the time of the in-service injury.  However, 
he also indicated that he had not sought or received 
treatment for any related problems with his right eye since 
he was discharged from service.  Moreover, the reports of the 
October 1997 and April 1999 VA rating examinations showed 
that the veteran did not have any ophthalmic pathology 
related to his right eye, and did not have corneal abrasions 
or other disorders related to the in-service injury.  The 
only evidence of a prior injury was what was characterized as 
a "very tiny scar" over the left lateral right upper 
orbital area.  Of greatest significance in this regard is the 
examiner's opinion that it was not at least as likely as not 
that the veteran's headaches were related to the injury 
sustained in service.  Accordingly, the Board finds that 
service connection is warranted for the veteran's residuals 
of a right eye injury, but that such grant of service 
connection is limited to the small scar over the right 
orbital area.  The preponderance of the evidence fails to 
show that the any other claimed disorder was incurred due to 
the June 1966 injury.  


ORDER

Service connection for a small scar over the lateral right 
orbital area is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

